Title: Report on the Petition of John Hollins, 12 February 1791
From: Hamilton, Alexander
To: 



Treasury Department; February 12th: 1791.[Communicated on February 12, 1791]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, in obedience to the Order of the House of Representatives of the 4th Instant, relative to the petition of John Hollins, of the Town of Baltimore, Merchant,
Respectfully reports;
That after duly examining the late and existing laws imposing duties on goods imported into the United States, with a view to their application in the case, wherein the said John Hollins has sought relief, he is of opinion, that the additional duties, from which the petitioner prays to be exonerated, are not legally demandable from him, and that he has transmitted an explanatory instruction to the Collector of Baltimore. He, therefore, humbly submits to the House, the propriety of giving leave that the said petition be withdrawn.
All which is humbly submitted,
Alexander HamiltonSecretary of the Treasury
